Name: Commission Regulation (EEC) No 1925/93 of 16 July 1993 determining the extent to which applications lodged in July 1993 for import licences for certain milk products and products covered by the arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 174/24 Official Journal of the European Communities 17. 7. 93 COMMISSION REGULATION (EEC) No 1925/93 of 16 July 1993 determining the extent to which applications lodged in July 1993 for import licences for certain milk products and products covered by the arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 584/92 of 6 March 1992 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic ( ! ), and in particluar Article 4 (5) thereof, Whereas applications for import licences lodged for the products referred to in Regulation (EEC) No 584/92 concern quantities in excess of the quantities available ; whereas a single reduction percentage in respect of the quantities applied for should accordingly be fixed for the first period from 1 July to 30 September 1993 ; Whereas declarations have been submitted by both the Czech Republic and the Slovak Republic informing the Communities that both the Czech Republic and the Slovak Republic continue to assume all the obligations deriving, inter alia, from the Interim Agreement between the Communities and the Czech and Slovak Federal Republic upon the dissolution of the latter on 31 December 1992 and in consequence the concessions provided in the Interim Agreement should be accorded without distinction to products originating in the Czech Republic or in the Slovak Republic, HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for products falling within the CN codes listed in the Annex hereto, lodged under Regulation (EEC) No 584/92 for the period 1 July to 30 September 1993, shall be accepted, per country of origin, up to the percentages indicated. Article 2 This Regulation shall enter into force on 23 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 62, 7. 3 . 1992, p. 34. 17. 7. 93 Official Journal of the European Communities No L 174/25 ANNEX Poland Czech Republic and Slovak Republic Hungary CN code 0402 10 19 0405 00 10 0406 0402 10 19 0405 00 10 ex 0406 40-Niva ex 0406 90 89 and product 0402 21 19 butter cheese 0402 21 19 butter ex 0406 90- Balaton (2) 0402 21 99 0402 21 91 Moravsky blok (') in % 10,7 34,9  (3) 10,2 18,3 100 100 (') Primator, Otava, Javor, Uzeny block, Kaskhaval , Akawi, Istanbul, Jadel Hermelin , Ostepek, Koliba, Inovec. (2) Cream-white, Hadju, Marvany, Ovari, Pannonia, Trappista . (3) Licence applications not lodged by the importers.